UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: July 19, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement. On or about July 19, 2007 the Registrant through its subsidiary Royal Invest Europe B.V. through Mr. David Havenaar of Rotterdam, the Netherlands, its Managing Director made an acquisition when it signed a Transfer of Shares agreement in front of a civil notary in The Netherlands whereby it acquired the shares of Rico Staete B.V., a private company with limited liability whose registered office is in Amsterdam and whose place of business is at 1msterdam, Osdorperweg 522a, company number B.V. 236.586, hereinafter referred to as “Rico Staete” from Machine Transport Midden-Nederland B.V., a private company with limited liability whose registered office is in Bunnik, The Netherlands, having its main office at 2ijnsburg, The Netherland, Brouwerstraat 138C, entered in the commercial register of the Chamber of Commerce and Industry for Utrecht under file number 30157069, hereinafter referred to as “the Seller”, for the price of € 1,038,969 (approximately $1,412,998 USD) to be paid to the Seller in accordance with the Loan Agreement from Seller to Royal Invest Europe B.V. and subject to a Pledge Agreement. Rico Staete owns a commercial real property located at Tackenweide 48, in Emmerich, Germany in accordance with the binding Memorandum of Agreement with the Seller entered on or about May 25, 2007 and filed on Form 8-K on August 13, 2007, consists of approximately 9.005 m2 rentable floor surface business accommodation as well as 1.478 m2 rentable floor surface office space.The property is currently leased to Vink Kunststoffe GmbH to December 31, 2008 plus a 5 years additional option for € 383,468.88 (approximately $513,848 USD) rent per year.The property is appraised at € 4,750,000 (approximately $6,460,000 USD).The net property value is € 1,038,969 (approximately $1,412,998 USD). Simultaneous with the Transfer of Shares Agreement, Royal Invest Europe B.V. as the Borrower signed a Loan Agreement in front of a civil notary in The Netherlands with the Seller as the Lender for the acquisition of Rico Staete for € 1,038,969 (approximately $1,412,998 USD), whereby Royal Invest Europe B.V agreed to pay to the Seller on the first day of November 2007 the loan amount plus interest at six per cent (6%) per annum.Any amount of interest not paid within one month from the due date by Royal Invest Europe B.V. is to be added to the note principal.The interest rate can be adjusted by the Seller after the due date.In addition, Royal Invest Europe B.V. signed a Deed of Pledge whereby it pledged the shares of Rico Staete it acquired by the Transfer of Shares agreement to the Seller as a collateral security for the :Loan Agreement. No officer or director of the Registrant and any of its subsidiaries are directly or indirectly affiliated with the Seller nor are they directly or indirectly receiving anything associatedwith the purchase in the above transaction. 2 Rico Staete B.V. Balance sheets based onhistorial costs (Unaudited) Assets 6/30/2007 3/31/2007 12/31/2006 12/31/2005 Liabilities 6/30/2007 3/31/2007 12/31/2006 12/31/2005 Tangible Fixed assets Shareholders' equity Property plant and equipment € 3,865,310 € 3,885,440 € 3,905,570 € 3,986,080 Share capital € 15,882 € 15,882 € 15,882 € 15,882 Reserve minimum capital 2,118 2,118 2,118 2,118 Receivables Share premium reserve 660,000 660,000 660,000 – Debtors 82,126 146,768 43,140 9,622 Revaluation reserve – Current account FVG B.V. 1,785 1,451 – – General reserve (434,084 ) (434,084 ) (460,495 ) (473,035 ) Taxes and social security Result financial year 21,859 9,206 26,411 12,539 premiums 45,129 43,859 36,593 40,179 265,775 253,122 243,916 (442,496 ) 129,040 192,078 79,733 49,801 Provisions Deferred tax 175,002 176,292 177,582 182,743 Cash and bank balances 34,296 39,930 48,341 34,857 Long-term debt Mortgages and other long-term debt 3,449,333 3,560,334 3,493,202 3,568,725 Short-term debt Trade creditors 54,579 54,579 52,380 21,960 Current account FVG B.V. – – 6,287 662,000 Taxes and social security premiums 44,319 39,535 36,500 62,806 Other debts and liabilities 39,638 33,586 23,777 15,000 138,536 127,700 118,944 761,766 Total assets € 4,028,646 € 4,117,448 € 4,033,644 € 4,070,738 Total liabilities and equity € 4,028,646 € 4,117,448 € 4,033,644 € 4,070,738 check balance – Solvability (shareholders'eq / total eq) 6.60 % 6.15 % 6.05 % -10.87 % Liquidity (receivables + bank / short term debt) 117.90 % 181.68 % 107.68 % 11.11 % Return on investment (result / shareholders q) 8.64 % 3.77 % -5.97 % -2.76 % 3 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. Financial Statements: a. Financial Statements of business acquiredwill be filed by amendment within the required time allotment by law. b. Pro Forma Financial Information will be included in the Amendment within the required time alloted by law. Exhibits: Exhibit No.Document Description 10.1
